Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/30/22 has been entered.
 
Response to Arguments
	Applicants arguments and amendments, filed on 1/30/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claim 18 such that variables RA and R2 do not include heteroaromatic ring systems having 5 to 40 aromatic ring atoms.  Applicants argue that the compounds taught by Liaptsis et al. (WO 2016/116520), including the compound relied upon by the Examiner in the rejection to Liaptsis et al., contains “one heteroatom in their fluorene core”.  The compounds taught by Liaptsis et al. do not have a fluorene core.  If Applicants meant to refer to the triazine group which is substituted on the dibenzosilole moiety, it should be noted that Applicants originally filed specification does not define the term “aromatic ring systems” from excluding any heteroatoms.  One of ordinary skill in the art understands that all heteroaromatic ring systems are also aromatic ring systems.  The fact that Applicants have separate limitations to aromatic ring systems and heteroaromatic ring systems does not constitute a definition that the term “aromatic ring systems” excludes any heteroatoms from being present.  The IUPAC defines the term “aromatic” to be A cyclically conjugated molecular entity with a stability (due to 
delocalization) significantly greater than that of a hypothetical localized structure (e.g. 
Kekulé structure) is said to possess aromatic character.  The IUPAC defines the term conjugated molecular entity as a molecular entity whose structure may be represented as a system of alternating single and multiple bonds: e.g. CH2=CH–CH=CH2, CH2=CH–C≡N.  The IUPAC 1  Additionally, the prior art also understands that the term aromatic may include heteroaromatic ring systems, as described below.  Additionally, new prior art rejections, and 112(b) and 112(d) rejections are introduced as described below.

Claim Objections
	Claim 28 is objected to.  For better clarity, the limitation “where radicalsA” should be amended to --where radicals RA--.  Technically, the limitation “radicalsA” is not actually defined in claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Formula (I-2) in claim 28 has the variable “[Y]I” which is not defined in either claim 28 or claim 18, from which claim 28 directly depends.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 18 does not include embodiments to compounds which satisfy formula (I-2) and therefore claim 28 does not serve to further limit claim 18, from which claim 28 directly depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-24, 26, 28 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaptsis et al. (WO 2016/116520) as evidenced by Morishita et al. (US 2006/0083945).2
Claim 18: Liaptsis et al. teaches the compound 
    PNG
    media_image1.png
    114
    174
    media_image1.png
    Greyscale
(page 171).  This compound anticipates formula (I) of claim 18 with variable R1 equal to a C1 alkyl group (methyl), all X variables equal to CR2 with all R2 equal to hydrogen, two Z variables equal to CRA where both RA group are equal to hydrogen, one Z variable equal to CRA where RA is equal to a C15 aromatic ring system (3,5-diphenyltriazinyl), and the remaining Z variable equal to CRA, where RA is a group anticipating formula (A) of claim 1 where variable n is equal to zero, variable i is equal to zero, and both variables Ar1 are equal to phenyl.  A 3,5-diphenyltriazinyl group, while comprising heteroatoms, may properly be referred to as an aromatic ring system as evidenced by Morishita et al. (paragraph 0138).
Claim 19: In the compound above, one radical RA is replaced by a group satisfying formula (A), thereby anticipating claim 19.
Claim 20: In the compound above, both R1 variables are equal to methyl, thereby anticipating claim 20.
A groups are equal to hydrogen, one RA group is equal to a C3 heteroaromatic ring system which is substituted by two R4 radicals, and one RA group is equal to a group which satisfies formula (A) in claim 18, thereby anticipating claim 21.
Claim 22: In the compound above, all R2 groups are equal to hydrogen, thereby anticipating claim 22.
Claim 23: Claim 23 serves to further limit the optional embodiment where Ar1 is substituted by a radical R3.  The biphenyl groups in the compound shown above do not have any R3 groups.  However, if such a group was present, it could be assigned to be the one or more hydrogen atoms present on the biphenyl rings.
Claim 24: Claim 24 serves to further limit the optional embodiments where a compound of formula (I) of claim 18 has a variable R4.  As such, Liaptsis et al. may properly be relied upon to reject claim 24.
Claim 26: In the compound above, variable n is equal to zero, thereby anticipating claim 26.
Claim 28: The compound above anticipates formula (I-2) of claim 28 with all variables shown in formula (I-2) corresponding to those recited in claim 18.
Claim 31: It is submitted that the simple act of characterizing any of the compounds taught by Liaptsis et al. would require preparing a solution of said compounds, such as to obtain purity via NMR or optical properties, both of which require preparing a solution of the compound, thereby satisfying claim 31.
Claims 32 and 33: The compounds taught by Liaptsis et al., including the compounds shown above, are taught as being employed in organic light-emitting devices which comprise the usual layer sequence (anode, hole transport region, emissive region, electron transport region, and cathode-figure 1 of Liaptsis et al.) wherein the compounds are employed in the emission layer, thereby anticipating claims 32 and 33.

Claims 18, 20-24, 26, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heuser et al. (US Pat. 8,618,533).

    PNG
    media_image2.png
    168
    276
    media_image2.png
    Greyscale
on column 23.  As applied to formula (I) of claim 18, all four Z variables are equal to CRA with all RA variables equal to hydrogen, all four X variables are equal to CR2 with all R2 variables equal to hydrogen, one variable R1 is equal to phenyl (a C6 aromatic ring), and the other variable R1 is equal to a dibenzofuran group when X is equal to O or a dibenzothiophene group when X is equal to S.  In both compounds one of the hydrogen atoms of the dibenzofuran group and the dibenzothiophene group are replaced by a group which anticipates formula (A), thereby satisfying condition b) of claim 18.  Specifically, one of the hydrogen atoms in either the dibenzofuran group or the dibenzothiophene group is replaced with a bis(p-tolyl)amine group.  As applied to formula (A), variable n is equal to zero and variables Ar1 is equal to phenyl groups which are each substituted by one radical R3, with each radical R3 group being equal to methyl (a C1 alkyl group).
Claim 20: In the compounds shown above, one variable R1 is equal to phenyl, and the other R1 is a heteroaromatic ring system having 12 carbon atoms substituted by one radical R4, thereby anticipating claim 20.
Claims 21 and 22: In the compounds shown above, all variables R1 and RA are equal to hydrogen, thereby anticipating claims 21 and 22.
Claim 23: In the compounds shown above, variable R3 is equal to a C1 alkyl group (methyl), thereby anticipating claim 23.
Claim 24: Claim 24 serves to further limit the optional embodiments where a compound of formula (I) of claim 18 has a variable R4.  As such, Heuser et al. may properly be relied upon to reject claim 24.
Claim 26: In the compounds shown above, variable n is equal to zero, thereby anticipating claim 26.
Claim 31: It is submitted that the simple act of characterizing any of the compounds taught by Heuser et al. would require preparing a solution of said compounds, such as to obtain 
Claims 32 and 33: The compounds taught by Heuser et al., including the compounds shown above, are taught as being employed in organic light-emitting devices which comprise the usual layer sequence (anode, hole transport region, emissive region, electron transport region, and cathode-working examples of Heuser et al.) wherein the inventive compounds taught therein are employed in the as host materials in the emission layer.  The employment of any one of the explicitly taught compounds of Heuser et al., including the compounds shown above, as a matrix/host material for an emission layer of an organic electroluminescent device, is at once envisaged, thereby satisfying claims 32 and 33.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2015/017342, already of record).
Compounds 131-140 of Jung et al. anticipate formula (I-2) of claim 28.  As one example, compound 131, whose structure is 
    PNG
    media_image3.png
    326
    238
    media_image3.png
    Greyscale
has variables R1 equal to phenyl, all variables R2 equal to hydrogen, three RA variables equal to hydrogen, and one RA variable equal to the moiety 
    PNG
    media_image4.png
    184
    119
    media_image4.png
    Greyscale
of claim 28 with variable n equal to 1, variable L’ equal to p-phenylene, variables Ar1 equal to phenyl where two R3 variables are connected to each other to form a ring.  One Ar1 group is additionally substituted by another radical R3 which is an aromatic ring system (phenyl) which is substituted by a C13 heteroaromatic ring system (3,5-13 aromatic ring system for the same reasons as claim 18 above described in the Liaptsis et al. rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Liaptsis et al. (US 2016/0118594) further in view of Miura (JP-2013020996, cited on Applicants information disclosure statement, filed on 11/6/20), as applied to claim 18 above.  As a note to Applicants, claim 29 only reads on embodiments where variables Z and X are CRA and CR2 groups.  To prepare a compound where one or more of Z or X is equal to N, the starting material would be a halogenated biarylene where one or both rings have one or more N atoms, which is excluded from claim 29.
Liaptsis et al. teaches a compound which anticipates formula (I) of claim 18, as described above.  While Liaptsis et al. does not explicitly teach how the compound shown above may be prepared, it would have been obvious to one having ordinary skill in the art look to the art to find a suitable preparation method.  Miura et al. represents one such teaching.  Miura et al. teaches 

Allowable Subject Matter
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art references of record teach or fairly suggest preparing oligomers, polymers, or dendrimers which comprises a compound satisfying claim 18.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The IUPAC definitions are included with this Office action.
        2 Morishita et al. represents one of many possible evidentiary references which show that the term “aromatic” includes heteroaromatic structures.